PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/819,308
Filing Date: 16 Mar 2020
Appellant(s): TOMA et al.



__________________
Toma et al
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
Claims 17, 18, 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub 20180176609) in view of Francois (Pub 20180213259) in view of Tsukagoshi (Pub 20150373380).

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Francois in view of Tsukagoshi (Pub 20150373380) in view of Tsukagoshi (Pub 20180295318).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Francois in view of Tsukagoshi (Pub 20150373380) in view of Tsukagoshi (Pub 20160080714).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 17, 18, 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub 20180176609) in view of Francois (Pub 20180213259) in view of Tsukagoshi (Pub 20150373380).
Regarding claims 17 and 20, Oh discloses broadcast signal transmission device, broadcast signal reception device, broadcast signal transmission method and broadcast signal reception method comprising. (New) A decoding method, performed by a decoding device, comprising: 

and decoding the coded video with the second transfer characteristics if the second parameter is provided in the system stream, (Para. [0245-0247]),
 wherein each of the first transfer characteristics and the second transfer characteristics relates to optical-electro conversion or electro-optical conversion, (signal going into HDR video quality enhancement from metadata parse & buffer & update fig 24 and/or Para. [0295] OETF type field [0295-0314])
the system stream is generated according to an MPEG Media Transport (MMT) scheme, (signal going into ISOBMFF parser fig 24)
and the second parameter is provided per Media Processing Unit (MPU) which is defined in the MMT scheme, (signal going into ISOBMFF parser fig 24).

However, a first parameter is not explicitly disclosed. 
In a similar field of endeavor, Francois discloses method and device for signaling in a bit stream a picture/video format of an LDR picture and a picture/video format of a decoded HDR picture obtained from said LDR picture and illumination picture comprising receiving a system stream including a coded video and a first parameter, the first parameter indicating first transfer characteristics provided to decode the coded 

The combination does not disclose random access unit. 
In a similar field of endeavor, Tsukagoshi (Pub 20150373380) discloses a random access unit, (Para. [0074]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the teachings of Tsukagoshi (Pub 20150373380) for the common purpose of associating LDR/HDR information with a particular scene or frame timing. 

Regarding claims 18 and 21, Oh discloses wherein the second transfer characteristics supports a High Dynamic Range, (Para. [0296]-[0305] i.e. 1st transfer characteristic related to SDR or HDR to SDR transition or SDR compatibility; 2nd transfer characteristics relates to HDR or transition from SDR to HDR) .  

Regarding claims 27 and 28, Oh discloses wherein the first flag is provided in the system stream per program, (Para. [0389] parameter/flags/signaling per video track). 
 
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Francois in view of Tsukagoshi in view of Tsukagoshi (Pub 20180295318).

Regarding claims 19 and 22, Oh discloses a second parameter see claims 17 and 20. However, access units are not disclosed. 
In a similar field of endeavor, Tsukagoshi (20180295318) discloses transmission device, transmission method, reception device and reception method discloses wherein the second parameter is provided in a leading access unit in the MPU, (Para. [0015] MMT includes MPUs; fig 5 top access unit i.e. leading access unit comprising SEI messages comprising HDR messages/parameters/flags.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the teachings of Tsukagoshi (Pub 20180295318) for the common purpose of associating LDR/HDR information with a particular scene or frame timing.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Francois in view of Tsukagoshi in view of Tsukagoshii (Pub 20160080714).
Regarding claims 23 and 25, Oh discloses a flag see claims 17 and 20. However, wherein 
the first flag is provided in a layer other than a video coding layer in which the coded video is provided is not disclosed.

	
Regarding claims 24 and 26, Oh discloses a flag see claims 17 and 20. However, a 
MMT specific layer information is not disclosed. 
	In a similar field of endeavor, Tsukagoshi (Pub 2016080714) discloses wherein the layer corresponds to MMT-specific information (MMT-SI), (see MMT packet of fig 36 comprising mapping curve table specific to the MMT, i.e. not included in MPU, where the mapping curve is multiplexed with encoded video, fig 10 element 105, 106, and 107 and Para. [0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the teachings of Tsukagoshi (Pub 20160080714) for the common purpose of signaling different information relating to how the video content should be rendered. 

(2) Response to Argument

On pages 5 – 7 of APPELLANT brief, it is argued that the following claimed features are not disclosed by Oh (Pub 20180176609). 
On pages 5 – 7 of APPELLANT brief, the following limitations are argued as lacking in the disclosure of Oh. 
	reading a first flag included in the system stream, the first flag indicating whether a 
second parameter is provided in the system stream to define second transfer characteristics; 
	and decoding the coded video with the second transfer characteristics if the second parameter is provided in the system stream.

Examiner respectfully disagrees. In Para. [0245-0247], Oh discloses “The present invention proposes a method of signaling an HDR parameter related to a video track”; “the present invention proposes a method of storing and signaling HDR flags and/or parameter related to a video track (stream)”; “a receiver (which includes a DASH client, an MMT client, or the like may acquire HDR information (flag, parameter, box, etc.))”). In Para. [0295-0314], Oh further discloses “a hdr_sdr_transition_flag field”; “the hdr_sdr_transition_flag field may be a flag indicating whether corresponding video data is converted into SDR from HDR” . Examiner notes the use of parameters and flags and how they are related to audio/video information. The parameters and/or flags are used by an encoder to reference different related audio/video information and the parameters/flags are communicated to the decoder so that the 
Claim 20 includes similar features to claim 17 and therefore the same analysis above is applicable to claim 20. 

On page 8, it is argued that claims 18 and 21 are not disclosed by Oh (Pub 20180176609) in view of Francois (Pub 20180213259) in view of Tsukagoshi (Pub 20150373380).
More specifically, it is argued that the combination does not disclose “wherein the second transfer characteristics supports a High Dynamic Range”. 
st transfer characteristic related to SDR or HDR to SDR transition or SDR compatibility; 2nd transfer characteristics relates to HDR or transition from SDR to HDR. 

On page 8 of APPELLANT brief, it is further argued with respect to claims 27 and 28 that the combination does not disclose “wherein the first flag is provided in the system stream per program”. 
However, Oh discloses that a video track includes signaling information such as disclosed in Para. [0389] “The present invention proposes a method of storing and signaling color gamut flags and/or parameters related to a video track (stream).” It is further noted that a video track corresponds to a content to be viewed, i.e. a program.  

On pages 8 – 9 of APPELLANT brief, claims 19 and 22 reciting in part “wherein the second parameter is provided in a leading access unit in the MPU” is argued with respect to the combination of Oh in view of Francois in view of Tsukagoshi in view of Tsukagoshi (Pub 20180295318).
However, Tsukagoshi (20180295318) discloses in Para. [0015] the claimed feature. Fig 5 
of Tsukagoshi as a whole illustrates a top access unit i.e. leading access unit comprising SEI messages and HDR messages/parameters/flags. Further, it is disclosed in Para. [0015] that different identification information is inserted in MMT tables. It is further noted that it is well known in the art that MMT includes MPUs comprising access units where information is inserted so that a receiver end decodes the video signals according to inserted information.   

On pages 9 – 10, it is further argued that the combination of Oh in view of Francois in view of Tsukagoshi in view of Tsukagoshi (Pub 20160080714) fail to render claims 23 and 25 unpatentable. Claims 23 and 25 recite in part “wherein the first flag is provided in a layer other than a video coding layer in which the coded video is provided”. Examiner respectfully disagrees. Tsukagoshi (20160080714) discloses in fig 10 where description from control unit 101 is input into system encoder 106, i.e. a different layer is used by appending information after the video has been encoded such as the  [SEI message which is a flag information, see [0129]-[0130]]. Further in fig 36, a MMT packet header comprises MMT payload comprising a message comprising tables which comprise HDR description table which is known to include flags, parameters, etc. whereas the video is associated with an MPU i.e. provided in different coding layer. 
	
	On pages 10-11, “wherein the layer corresponds to MMT-specific information (MMT-SI)” is recited in part in claims 24 and 26 and is further argued in view of Tsukagoshi. However, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUMAM M SATTI/Examiner, Art Unit 2422         
                                                                                                                                                                                               Conferees:
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422  
                                                                                                                                                                                                      /PAULOS M NATNAEL/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.